It is a great honour and privilege to address the General Assembly at its seventy-fourth session. It is indeed my sincere belief that the General Assembly is vital in galvanizing multilateral efforts and actions for poverty eradication, quality education, climate action and the promotion of inclusivity in all its forms in order to advance our global agenda for people-centred development, common progress and prosperity. We, in this Assembly, more than ever before must realize, and work towards ensuring, that no one and no nation is left behind in the pursuit of progress and prosperity in this age of interdependence and interconnectivity.
The Government of the Federal Republic of Somalia warmly welcomes this year’s theme of the General Assembly, which reminds us all of the importance of stepping up our efforts through greater international cooperation in order to ensure that we, as nations, individually achieve the Sustainable Development Goals of reducing poverty, improving the quality of education, addressing the adverse effects of climate change and promoting partnerships and inclusivity in all our actions at home. Partnerships in all their forms are essential if we are to overcome the greatest common challenges of our time, including security, poverty, climate change and sustainability. In this globalized world, no nation, no matter how wealthy, strong or prepared, can individually stand alone against the tide of global challenges, which requires common action and coordinated multilateral responses. We must strive to create the conditions for individual fulfilment and common prosperity in line with the vision of the Sustainable Development Goals.
I am grateful to be here with our valuable partners, many of whom are represented in this great Assembly today, on account of the constructive role that they are playing in Somalia’s successful journey to full recovery from a very difficult past. We are also grateful for the role that the United Nations has played and continues to play in Somalia’s development journey on the ground.
We are committed to working with the United Nations to advance our inclusive national development agenda. Indeed, Somalia, which has benefitted from the support of both the United Nations and the bilateral support of its States Members, is a great example of the importance and success of the international multilateral system. Somalia’s road to recovery, led by its resilient people and Government has come a very long way, and yet we cannot remain silent about or be blind to the discontent with the rising inequality, poverty and division caused by the unfair globalization that has become dominant in the world today. It goes without saying that inclusiveness in all of its manifestations must come to the fore if we are to succeed in galvanizing multilateral efforts for global security, poverty eradication, quality education and climate action, alongside the other development priorities.
Somalia is also playing a key role in the Horn of Africa’s socioeconomic development, and we are confident that the cooperation between the Horn of Africa countries will enhance economic development, political stability, social and cultural connectivity, and most importantly, security cooperation among the countries of the region. The Horn of Africa region has the potential to offer unrivalled opportunities for economic development and growth for its people if we can further strengthen the political, social and economic ties between our countries and our global partners. Horn of Africa States are not alone in working together towards a better future for their countries and people; we have many friends who are supporting us along the way in the interest of peace and security in the wider world. We thank them.
Somalia promotes economic integration in the region and encourages its business community to invest in countries in East Africa and beyond. Somali communities continue to invest in the Republic of Kenya, which, indeed contributes to that country’s growth and economic prosperity. Somalia and Kenya, which are neighbours on the Indian Ocean coast of East Africa, enjoy peaceful and friendly relations. We owe much to Kenya for the steadfast support it has given to Somalia’s people over the years. While our overall relations are excellent, our maritime boundary has never been delimited, which has made it a source of disagreement between us. Bilateral negotiations in the past have not led to an agreement.
In order to obtain a peaceful and equitable settlement, in 2014, in accordance with international law, Somalia instituted proceedings before the International Court of Justice, the highest legal authority of the United Nations. We are very pleased that the Court found that it had jurisdiction to resolve the dispute and that the final hearing on the merits of the case is scheduled for the first week of November. As a State Member of the United Nations and a State party to the Statute of the Court, Somalia is committed to seeing the judicial settlement process through to its end. Somalia has pledged to comply with the Court’s final judgment and to accept the boundary that is delimited by the Court. As a matter of international law, the Court’s judgment will be binding for Kenya as well. We trust that when that judgment is issued and the boundary is established, a lasting settlement to this long-lasting dispute will finally be achieved. In addition, on 3 September, the African Union Peace and Security Council concluded that the African Union is not empowered to intervene in the case before the Court.
I would like to further report that at the margins of this session of the General Assembly, precisely on the evening of 24 September, President Al Sisi of Egypt, who is also the current Chairperson of the African Union, convened and chaired a meeting between President Uhuru Kenyatta of Kenya and me. The meeting was very fruitful. We agreed to restore our good brotherly relationship and strengthen our diplomatic and political cooperation. We further agreed to leave the maritime dispute between our two countries to resolution by the International Court of Justice. Somalia is committed to maintaining a good relationship with Kenya.
The Somali Government is strongly committed to its ambitions in enabling a peacebuilding and State-building agenda. We are making clear strides towards achieving inclusive politics, strengthening democracy and constructing the very rights-based national institutions that are the pillars of strong societies. I can proudly report that we have held successful regional elections in some federal member states in the run-up to the planning of our national parliamentary and presidential elections in 2021. We are determined to facilitate the success of this process through an inclusive electoral bill that will focus on voter registration and better public awareness of the importance of inclusive politics and national progress.
From all the foregoing, it is clear that Somalia is a historic example of reform, resilience and people-driven progress and recovery. Today our national discussions focus on how to deliver inclusive politics, public services, financial and economic reforms, economic growth, good governance and expanded regional cooperation as well as how, working together with our valuable partners at home and abroad, to finally defeat the threat posed by the different factions of the Al-Shabaab terrorist group. Security has been the focus of our Government and its greatest public expenditure since I took office because everything else, including poverty eradication, quality education and climate action depends on it.
Alongside our international partners, we are tirelessly working to rid Somalia of the last pocket of violent extremists and their terrorist activities. This task is by no means easy because of the violent, cowardly and opportunistic guerrilla tactics that Al-Shabaab terrorists use, including bombing innocent civilians and private businesses. Nevertheless, through our holistic strategy comprising deradicalization, successful military offensives, recovery of territory from Al-Shabaab and strengthening of the Somalia National Army and its security capabilities, we are confident that our joint efforts with the African Union Mission in Somalia (AMISOM) and other international partners will bear fruit for Somalia and its people as well as for regional and global stability.
We are building a well-trained armed force and accountable, rights-based security institutions that can take over the responsibility of securing Somalia. In partnership with AMISOM and other key international supporters, our Government is working hard to achieve this objective through its transition plan, in line with the national security architecture. In this regard, I wish to thank the brave men and women of the Somali security forces, all the troop-contributing countries of the African Union within AMISOM, and all our international partners that support the security operations in various important ways. These comprehensive reforms have by no means been easy, but through commitment and absolute determination, we have undertaken the biometric registration of the entire Somalia National Army.
Further, the human resources audit of the wider security sector, including biometric registration of all personnel, will be completed shortly. Biometric registration has enabled the Government to eliminate ghost workers, assess the operational readiness of the security personnel, and cut costs so that the savings can be used in other initiatives to further strengthen the security of the Somali people. I am convinced that Somalia’s successful security-sector reforms will provide us with the best possible security apparatus to safeguard the well-being and progress of the Somali people.
Quality education liberates, empowers, instils hope and unleashes the great dreams, ambitions and innovations that will create a better world for all of us. All development is anchored in education, and it is clear that galvanizing our multilateral efforts for any development anywhere must start with national and international support for education in all its forms.
In Somalia, a key symbol of our national recovery has been the enormous expansion of education services across the public and private sector for all stages of learning. We fully understand the need to encourage, support and build on the existing public- private partnership model of education delivery with strong oversight by the federal Government. Despite our difficult past, the design and delivery of quality education today as well as its governance and delivery framework is the most crucial education objective we have set as a Government. It is critical for our young generation to catch up and possibly even leapfrog over us to be able to compete in a globalized economy and benefit from and contribute to achieving the Sustainable Development Goals by 2030.
Given the importance of quality education to Somalia’s peacebuilding and State-building processes as well as to its overall development, our Government has embarked on an ambitious reform programme that aims to expand access to education for children, adolescents and youth, including those from such marginalized communities as persons with disabilities and girls and women. We are intently focused on improving the quality of learning outcomes for all learners, especially at early-grade levels. We are also committed to increasing enrolment rates, ensuring the market relevance of learning opportunities to sustainably growing the economy, creating much- needed jobs and instilling further confidence in our people and their country’s prosperity and prospects.
On a practical note, the Somali Government is in the process of developing an inclusive and relevant national curriculum alongside rehabilitating old public schools, while working diligently to establish technical vocational schools and investing in the next generation of teachers and school leaders. For five years running, Somalia has successfully held the national exam, and most of our students, including those with such disabilities as blindness, participated and were successful. We are proud of them all and will continue to work to improve their learning opportunities and employment prospects through better policies, stronger partnerships, accessible facilities and educational leadership. To strengthen quality education globally, we must all share good practices, transfer successful policies and make the necessary link between education, opportunities and international peace, security and development.
Somalia is very committed to improving the country’s natural environment and to promoting community resilience for the sake of both present and future generations. Somalia has taken major steps in instituting environmental-management authorities to implement changes at the national level. The establishment of the Directorate of Environment and Climate Change within the Office of the Prime Minister, for example, is a step in the right direction, and we are confident that this Directorate will effectively lead the development and implementation of environmental regulations and policies. This is evidence of our commitment to climate action for a better, cleaner and more inclusively prosperous environment.
Indeed, climate change threatens to increase the frequency and severity of environmental shocks, and Somalia, with the longest coastline in continental Africa, is already experiencing the effects of rising sea levels and a rising average temperature, which are exacerbated by the effects of degraded lands and deforestation. The 2017 drought in Somalia had a significant impact on the environment, economy and natural-resources sector, with ecosystem losses and damages estimated at an equivalent of more than $600 million. The loss in productivity of our natural capital points to difficult times ahead for the livestock- based Somali economy, all the more so because as much as 93 per cent of pasture resources have been decimated or destroyed in some regions of the country. This has directly and indirectly affected the lives and livelihoods of the 6.2 million people, about 60 per cent of the population, who depend on pastoralism.
Owing to this vulnerability, Somalia’s economy could take much longer to recover than otherwise might be the case, given that it continues to suffer the repetitive occurrence of climate-related hazards. The drivers of vulnerability and fragility in Somalia are complex and therefore require comprehensive and long-term solutions for integrating sustainable natural-resource management and a global environmental agenda into Somalia’s recovery and national development plan. The lessons learned from our experience is that climate action is urgently needed to reverse the catastrophic environmental damage that poses an existential threat to our collective future.
Let me assure the Assembly that my Government is fully committed to the outcomes of the Paris Agreement on Climate Change and, equally, to other multilateral environmental agreements that are dedicated to protecting our planet and safeguarding the future for all. In this regard, we strongly urge the full implementation and enforcement of Security Council resolution 751 (1992), which requires all Member States to take the necessary measures to prevent the direct and indirect import and export of charcoal from Somalia. Implementation of the charcoal ban will not only save the environment but will also deny international terrorists a source of financing on which they depend to hurt the innocent and most vulnerable in our society.
Poverty is one of the greatest sufferings a people and nation can experience. The people and the Government of Somalia are working hard to build a more sustainable future free from poverty and with strong social protections. Today, we are on the verge of completing an inclusive ninth national development plan, which will guide the national strategic policies and frameworks for eradicating poverty in Somalia. The process of conducting the national development plan was inclusive and participatory and promoted accountability, transparency and shared responsibility for future implementation. Our approach to eradicating poverty is to create economic opportunities for our people, and, to that end, we are engaged in an ambitious and successful fiscal and economic reform programme guided by the staff-monitored programme of the International Monetary Fund (IMF), with a view to achieving debt cancellation by early next year through the Highly Indebted Poor Countries Initiative.
According to the IMF, our performance to date has been strong, and we have achieved much in a short space of time. We continue to raise domestic revenue, improve national budgeting processes and make our financial system more secure and transparent, while instilling fiscal discipline in our national operations. We are working closely, both bilaterally and multilaterally, with all our key partners and stakeholders, including the Somali people and international financial institutions, to secure debt cancellation for Somalia. Achieving this end will allow Somalia to gain access to the valuable and much-needed concessionary resources that would complement our national domestic-revenue mobilization so as to cover the cost of eradicating poverty, improving public services, including quality education and security, and taking effective actions to safeguard our future against the scourge of climate change.
Alongside economic and fiscal reforms, our Government has championed a zero-tolerance approach to corruption so that every dollar is spent on the public good. If we are to eradicate poverty, we cannot afford to lose a single cent to corruption. Accordingly, we must always ensure value for money in public expenditure and tackle corruption head on. This is why I signed the historic anti-corruption bill last week. My Government is determined to deliver on the content of this legislation for the benefit of the people of Somalia.
Let me conclude by reiterating Somalia’s strong support for galvanizing multilateral efforts for poverty eradication, quality education and climate action in all its forms. In the current globalized age of uncertainty and common threats and opportunities, we must all join together to achieve common progress and inclusive prosperity. Our global journey towards sustainable development may be long, but every step that we take together will be rewarded with stronger societies, a more equitable and connected world and a community of nations strengthened and empowered through such collaboration.
